Greco, J.
This is a Dist./Mun. Cts. R. A. D. A., Rule 8A, appeal by defendant Trust Insurance Company (‘Trust”) which raises the same objections to the court’s award of attorney’s,, fees under G.L.c. 90, §34M, the Personal Injury Protection (“PIP”) statute, as were raised in Moon v. Trust Ins. Co., 2000 Mass. App. Div. 89.
In this case, the chiropractor who treated the insured party injured in an automobile accident brought suit for unpaid medical bills. He alleged that Trust failed to pay $803.50 in PIP benefits due under the applicable policy. The parties filed an agreement for judgment which provided for the entry of judgment for the plaintiff in the amount sought. The parties also agreed, however, that the judgment would have “no preclusive effect on” and was “without prejudice to” the plaintiffs request for §34M attorney’s fees. Plaintiffs counsel sought fees in the total amount of $2,430.00, of which $2,026.00 represented fees due for services rendered up until the agreement for judgment and $414.00 was for time spent establishing and defending the attorney’s fees sought. The trial court ultimately awarded the plaintiff attorney’s fees in the amount of $2,030.00.
We addressed all of the issues raised in this appeal in our preceding decision in Moon v. Trust Ins. Co., which involved the same attorneys, the same insurer and the same trial judge. For the reasons stated in Moon, we reach the same result.
Appeal dismissed.
So ordered.